Per Curiam.
The evidence before the hearing commissioner fully sustained his findings of fact and conclusions of law. They in turn supported the award. On the evidence presented, it is difficult to see how any other result could be reached. The record shows that the deceased employee was working under the direct supervision and instruction of his superior in attempting to make repairs on a drum that actually belonged to another contractor working in the same building and on the same job. The evidence showed also that the two contractors .had on prior occasions assisted each other without charge. Guest v. Iron & Metal Co., 241 N.C. 448, 85 S.E. 2d 596. The record here is free from error and the judgment is Affirmed.
Johnson, J., not sitting.